DETAILED ACTION
This Office Action is in response to the application filed on August 25, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 7 and 16 (and those claims that depend therefrom) use the terms “Tap_SR” and “Tap_MC-DMVR” which Applicant has defined in its specification (see ¶¶105-106). According to Applicant’s definition, Tap_MC-DMVR is interpreted as a filter length (i.e., number of filter taps) of the interpolation filter applied during the MV refinement process of the improved DMVR mode that is defined by the condition: 2xSR+Tap_MC-DMVR/2+Tap_SR/2 == Tap_MC. Likewise, Tap_SR is interpreted as a filter length (i.e., number of filter taps) of the interpolation filter applied during the final motion compensation interpolation process for the improved DMVR mode, which may be in a range from two to eight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of U.S. Patent No. 10,638,153 (the ‘153 patent) and claims 6 and 15 of U.S. Patent No. 11, 153,597 (the ‘597 patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 1, 11, and 19 of the ‘153 patent and claims 1, 11, and 20 of the instant invention cover substantially the same subject matter and claims 6 and 15 of the ‘597 patent and claims 1, 11, and 20 of the instant invention cover substantially the same subject matter.
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 1 of the ‘153 patent:
Instant Application 17/411,428
U.S. Patent No. 10,638,153
1. (Original) A method for video decoding in a decoder, comprising: 
1. (Original) A method for video decoding in a decoder, comprising:
1. Limitation 1: receiving a first motion vector and a second motion vector for a first block in a current picture of a video, the first motion vector being indicative of a first reference block in a first picture, and the second motion vector being indicative of a second reference block in a second picture; 
1. Limitation 1: receiving a first motion vector and a second motion vector for a first block in a current picture of a video, the first motion vector being indicative of a first reference block in a first picture, and the second motion vector being indicative of a second reference block in a second picture…;
1. Limitation 2: generating a bilateral template based on a weighted combination of the first reference block and the second reference block; 
1. Limitation 2: generating a bilateral template based on a weighted combination of the first reference block and the second reference block;
1. Limitation 3: determining a refined first motion vector based on the bilateral template and a first set of reference blocks in the first picture;
1. Limitation 3: determining… a refined first motion vector based on the bilateral template and a first set of reference blocks in the first picture…;
1. Limitation 4: determining a refined second motion vector based on the bilateral template and a second set of reference blocks in the second picture; and
1. Limitation 4: determining a refined second motion vector based on the bilateral template and a second set of reference blocks in the second picture…; and
1. Limitation 5: reconstructing, by application of a final motion compensation interpolation filter, the first block according to (i) the first refined motion vector and (ii) the second refined motion vector, 
1. Limitation 6: reconstructing, by applying a final motion compensation interpolation filter, the first block according to (i) the first refined motion vector… and (ii) the second refined motion vector…,
1. Limitation 6: wherein the determining the refined first motion vector and the determining the refined second motion vector are performed by applying a refinement interpolation filter.
1. Limitation 3: determining, by applying a refinement interpolation filter, a refined first motion vector…


The ‘153 patent claims determining the first refined motion vector by applying a refinement interpolation filter, but does not claim wherein the determining the … refined second motion vector [is] performed by applying a refinement interpolation filter.
One of ordinary skill in the art at the time of filing would have understood the different known methods of refining motion vectors, including as evidenced in claim 1, by applying a refinement interpolation filter. Accordingly, to such a person, refining additional motion vectors, e.g., a second motion vector, by the same type of filter described as refining the first motion vector would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or “obvious to try” as choosing from a finite number of identified predictable solutions with a reasonable expectation of success. Accordingly, it would have been obvious to modify claim 1 of the ‘153 patent to determine the second motion vector by applying a refinement interpolation filter.  
Thereby, claim 1 is not patentably distinct from claim 1 of the ‘153 patent.
The table below shows claim 6, a sample of how each of these claims is rendered unpatentable by claims such as claim 1 of the ‘597 patent:
Instant Application 17/411,428
U.S. Patent No. 11,153,597
1. (Original) A method for video decoding in a decoder, comprising: 
1. (Original) A method for video decoding in a decoder, comprising:
1. Limitation 1: receiving a first motion vector and a second motion vector for a first block in a current picture of a video, the first motion vector being indicative of a first reference block in a first picture, and the second motion vector being indicative of a second reference block in a second picture; 
1. Limitation 1: receiving a first motion vector and a second motion vector for a first block in a current picture of a video, the first motion vector being indicative of a first reference block in a first picture, and the second motion vector being indicative of a second reference block in a second picture;
1. Limitation 2: generating a bilateral template based on a weighted combination of the first reference block and the second reference block; 
1. Limitation 2: generating a bilateral template based on a weighted combination of the first reference block and the second reference block;
1. Limitation 3: determining a refined first motion vector based on the bilateral template and a first set of reference blocks in the first picture;
1. Limitation 3: determining a refined first motion vector based on the bilateral template and a first set of reference blocks in the first picture;
1. Limitation 4: determining a refined second motion vector based on the bilateral template and a second set of reference blocks in the second picture; and
1. Limitation 4: determining a refined second motion vector based on the bilateral template and a second set of reference blocks in the second picture; and
1. Limitation 5: reconstructing, by application of a final motion compensation interpolation filter, the first block according to (i) the first refined motion vector and (ii) the second refined motion vector, 
1. Limitation 5: reconstructing, by applying a final motion compensation interpolation filter, the first block according to (i) the first refined motion vector… and (ii) the second refined motion vector…,
1. Limitation 6: wherein the determining the refined first motion vector and the determining the refined second motion vector are performed by applying a refinement interpolation filter.
6. The method of claim 1, wherein the determining the refined first motion vector and the determining the refined second motion vector are performed by applying a refinement interpolation filter…


Thereby, claim 1 is not patentably distinct from claim 1 of the ‘597 patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0359483 (“Chen”) in view of U.S. Patent Publication No. 2018/0199057 (“Chuang”).
With respect to claim 11, Chen discloses the invention substantially as claimed, including 
An apparatus (see Figs. 1 and 25, showing and describing a video decoder, i.e., apparatus), comprising: 
processing circuitry (see Figs. 1 and 25, ¶¶68, 257-259, showing and describing that the decoder may be embodied in processing circuitry configured to execute the methods described) configured to:
receive a first motion vector and a second motion vector for a first block in a current picture of a video, the first motion vector being indicative of a first reference block in a first picture, and the second motion vector being indicative of a second reference block in a second picture (see Fig. 6, items 600-614, ¶¶20, 144-147, showing and describing a “single prediction signal” which is applied at the decoder-side, i.e., the decoder receives the signal, that this signal includes a MV0 of list 0 and MV1 of list 1 used to predict a one block region using DMVR, and that MV0 corresponds to a reference block from a reference picture in the past and MV1 corresponds to a reference block from a reference picture in the future, i.e., receiving a first motion vector (MV0 604) and a second motion vector (MV1 606) for a first block (current block 600) in a current picture (602) of a video, the first motion vector 604 being indicative of a first reference block (608) in a first reference picture (610) and the second motion vector 606 being indicative of a second reference block (612) in a second reference picture (614));
generate a bilateral template based on a weighted combination of the first reference block and the second reference block (see Fig. 6, item 616, step 1, ¶¶20, 144-146, showing and describing that the decoder generates a bilateral template 616 as the weighted combination (i.e., average) of the prediction blocks referred to by MV0 and MV1, i.e., generate a bilateral template based on a weighted combination of the first reference block and the second reference block);
determine a refined first motion vector based on the bilateral template and a first set of reference blocks in the first picture (Fig. 6, items 622 and 624, step 2, ¶¶20, 144-146, showing and describing that the bilateral template is used to obtain MV0’ 622 and MV1’ 624, i.e., refined first and second motion vectors, from the prediction blocks associated with MV0 and MV1 and the candidates/blocks of the 8 surrounding MV’s to each of MV0 and MV1, i.e., first and second sets of reference blocks in the first and second pictures respectively);
determine a refined second motion vector based on the bilateral template and a second set of reference blocks in the second picture (see citations and arguments with respect to element directly above); 
reconstruct, by application of a final motion compensation interpolation filter, the first block according to (i) the first refined motion vector and (ii) the second refined motion vector (see ¶¶89-91, 117, 144, 147, describing that the DMVR refinement process described above may be used to predict/reconstruct the one block region, i.e., the first block according to the first and second refined motion vectors; see also ¶¶143-144, describing that DMVR bi-prediction/bilateral template matching is part of the template matching process and ¶¶139, 141, 162 describing that the template matching/derivation of the motion vector may include motion compensation interpolation, e.g., when a motion vector points to a fractional sample position, i.e., reconstruction may be achieved using a final motion compensation interpolation filter), ...
Chen provides several methods of refining motion vectors in its DMVR system, but does not explicitly disclose that the refinement of the first and second motion vectors are achieved by applying a refinement interpolation filter, i.e., wherein the determining the refined first motion vector and the determining the refined second motion vector are performed by applying a refinement interpolation filter.
However, in the same field of endeavor, Chuang discloses that it was known, in decoder systems that execute such bilateral template decoder side motion vector refinement, to perform the refinement of motion vectors by applying a refinement interpolation filter: 
wherein the determining the refined first motion vector and the determining the refined second motion vector are performed by applying a refinement interpolation filter (see ¶¶18, 38, 59, showing and describing that it was known in DMVR systems to determine the refined motion vectors by applying a refinement interpolation filter).
As detailed above, Chen provides several methods of refining motion vectors in its DMVR system. At the time of filing, one of ordinary skill in the art would have understood that many known methods/alternatives by which DMVR motion vectors may be refined exist, including as evidenced by Chuang, by application of a refinement interpolation filter (see citations above). Accordingly, to one of ordinary skill in the art at the time of filing, using such a refinement interpolation filter to accomplish the refinement of Chen’s motion vectors in place of the refinement methods described by Chen would have represented nothing more than the simple substitution of one known element for another to obtain predictable results, i.e., refined motion vectors. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for refining motion vectors by use of a refinement interpolation filter in the DMVR coding system of Chen as taught by Chuang.
With respect to claim 13, Chen discloses the invention substantially as claimed. As described above Chen in view of Chuang discloses all the elements of independent claim 11. Chen/Chuang additionally discloses:
wherein the processing circuitry is further configured to:
determine the refined first motion vector based on a first determination that the refined first motion vector is associated with a first minimum cost measure in the first set of reference blocks, and 
determine the refined second motion vector based on a second determination that the refined second motion vector is associated with a second minimum cost measure in the second set of reference blocks (see Chen, Fig. 6, ¶¶139, 142-143, 145, describing that in order to determine the refined motion vectors, i.e., refined first and second motion vectors, the candidate MV of the MVs on the candidate list that yields the minimum template cost (SAD) is determined to be the refined/updated MV to replace the original in the list, i.e., it is determined which refined motion vector is associated with a minimum cost measure in the set of reference blocks).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 13.
With respect to claim 14, Chen discloses the invention substantially as claimed. As described above Chen in view of Chuang discloses all the elements of dependent claim 13. Chen/Chuang additionally discloses:
wherein a cost measure for determining the first minimum cost measure and the second minimum cost measure comprises at least one of a sum of absolute difference (SAD) measure, a mean square error (MSE) measure, a mean absolute difference (MAD) measure, or a matching-pixel count (MPC) measure (see citations and arguments with respect to claim 13 above describing that the cost measure is the SAD). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 14.
With respect to claim 1, claim 1 discloses the elements of claim 11 in method form rather than apparatus form. Accordingly, the citations and arguments cited with respect to claim 11 also apply to claim 1.
With respect to claim 3, Chen discloses the invention substantially as claimed. As described above Chen in view of Chuang discloses all the elements of independent claim 1. Chen/Chuang additionally discloses:
wherein the first set of reference blocks includes the first reference block and eight reference blocks at different positions of the first reference block in the first picture, and the second set of reference blocks includes the second reference block and eight reference blocks at different positions of the second reference block in the second picture (see Chen, Fig. 6, ¶145, describing that for each candidate list, i.e., first and second sets of reference blocks, nine MVs are included – namely the original MV of list 0 and list 1 and their respective 8 surrounding MVs, i.e., the first reference block and eight reference blocks at different positions of the first reference block in the first picture and the second reference block and eight reference blocks at different positions of the second reference block in the second picture). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 3.
With respect to claim 4, claim 4 discloses the elements of claim 13 in method form rather than apparatus form. Accordingly, the citations and arguments cited with respect to claim 13 also apply to claim 4.
With respect to claim 5, claim 5 discloses the elements of claim 14 in method form rather than apparatus form. Accordingly, the citations and arguments cited with respect to claim 15 also apply to claim 5.
With respect to claim 20, claim 20 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. Chen teaches a decoding process that may be embodied in software executed by a processor (see ¶¶8, 12-13, 68, 239, 258, 321-324), which one of ordinary skill in the art at the time of filing would have understood to include a non-transitory computer-readable medium for storing those instructions. Accordingly, the citations and arguments cited with respect to claim 11 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chuang, and further in view of U.S. Patent Publication No. 2018/0192071 (“Chuang 2”).
With respect to claim 12, Chen discloses the invention substantially as claimed. As described above Chen in view of Chuang discloses all the elements of independent claim 11. 
Chen does not explicitly disclose that initial motion vectors of a subsequently coded block may be determined based on MV0 and MV1, i.e., wherein the first block is included in a process of constructing a candidate list of candidate motion vector predictors for a second block that is coded after the first block, and prior to reconstructing the first block, the processing circuitry is configured to determine an initial motion vector of the second block according to at least one of the first motion vector and the second motion vector for the first block.
However, in the same field of endeavor, Chuang 2 discloses that it was known, in decoder systems that execute such bilateral template decoder side motion vector refinement, that subsequently coded blocks may use motion vectors based on MV0 and MV1: 
wherein the first block is included in a process of constructing a candidate list of candidate motion vector predictors for a second block that is coded after the first block (see ¶¶53, 80, 110-112, showing and describing that it was known in motion vector refinement techniques, e.g., DMVR, to store the unrefined MV1 and MV0 such that their respective blocks may be included in the candidate list for the second block, i.e., the first block is included in a process of constructing a candidate list of candidate MV predictors for the second block), and 
prior to reconstructing the first block, the processing circuitry is configured to determine an initial motion vector of the second block according to at least one of the first motion vector and the second motion vector for the first block (see ¶¶53, 80, 110-112, showing and describing that it was known in motion vector refinement techniques, e.g., DMVR, to store both the unrefined, i.e., initial, and the refined motion vector information of a current block so that it may be used to reconstruct/derive candidate blocks for the blocks following the current block, i.e., prior to reconstructing the first block, the unrefined first and second motion vectors for the first block may be stored and used to derive/determine initial motion vectors for a second block that is coded after the first block).
Chen details that the MV’s surrounding the current MV may be used as candidates, but doesn’t explicitly detail whether these MVs are refined or unrefined MVs and does not explicitly state that they are MV’s obtained from decoding previously decoded blocks. However, at the time of filing, one of ordinary skill in the art would have understood the different methods by which DMVR candidate lists may be populated and, as evidenced by Chuang 2, would have known that one simple way to generate a candidate list was to, prior to reconstruction, store the unrefined and refined vectors from the previously coded blocks for use as candidates in the blocks following the current block (see citations above). Accordingly, to one of ordinary skill in the art at the time of filing doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for, prior to reconstruction of the current block, storing the unrefined MV0 and MV1 of the current block and determining the initial MVs of blocks following/coded after the current block according to MV0 and MV1 of the current block in the motion vector refinement system of Chen/Chuang as taught by Chuang 2.
With respect to claim 2, claim 2 discloses the elements of claim 12 in method form rather than apparatus form. Accordingly, the citations and arguments cited with respect to claim 12 also apply to claim 2.
Allowable Subject Matter
Claims 6-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/
Examiner, Art Unit 2481